PER CURIAM.
A certified copy of the notice of appeal in the above-entitled' action was filed in this court on June 4, 1934» and thereafter a stipulation was entered into by counsel for appellants an>d respondent extending the time within which to serve and file appellants’ brief to the 1st day of September, 1934- No brief has been filed, and no further steps or proceedings have been taken in the prosecution of the appeal. The appeal is deemed to be abandoned, and the judgment and order appealed from are affirmed.